Per Curiam
Opinion,
The only question presented to this Court by the appellant is whether there is sufficient competent evidence in the record to support the findings of the Unemployment Compensation Board of Review.
After a review of the entire record and the briefs of the parties, and following the mandate of the statute (Act of December 5, 1936, Second Ex. Sess., P. L. (1937) 2897, Article Y, section 510, as amended, 43 P.S. 830) on the conclusiveness of the findings if supported by the evidence (in the absence of fraud), we hold that there is sufficient substantial evidence to support the Board’s findings. We therefore
Order
And now, this 20th day of May, 1971, the appeal of Waddington Nursing and Convalescent Home, Inc., is hereby dismissed and the order of the Unemployment Compensation Board of Review is hereby affirmed.